 CASE 0:12-cv-01449-JNE-DTS Document 93 Filed 06/08/20 Page 1 of 1

                                                                RECEIVED
                                                                 BY MAIL
                                                                   JUil 0 I2020
                                                                      CLERK


         TP THe l,,fNiTEb STAWI 131irRffi-?,Blffiffif;H5J,o
             Fot< TltE D61-Rtcr 0F MruuNc5c[n

AT ilOLDI'ITGS LL(I
          ?la,^+"((,                          [) -cv- ttrrS
                                              l)--Cu*   [zt{6
                                              D--cv -llLt7
                                              17-cu -14/48
                                              l>-cv- t\q1




                  f\oloru To UNsCftL-

        Po*[ Hansynrur wsyd-&rLtr1 houes #o (orr* fu urusea{ all

s*,il   rr.onJs   li\   J-t
                              " &\ave- captronad r\JM*{aD,

 G   l,(zozt
                                                ?rtJ   HqNstwttr
                                                2otsl -oqt U*'t        113
              scdilru-FT                        Fct 5^)rt"re
              JUN   0B 2020
                                               P.o.    B.v lore
                                               SoJ.rh,", 0N 55O?L
